DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
with respect to claims 1 and 11, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, an interface adapted to receive a signal indicative of a hazard; and a controller, wherein the controller is adapted to relocate energy of the first energy storage device to the second energy storage device in response to reception of said signal.
Claim 11, detecting a hazard; and relocating energy of the first energy storage device to the second energy storage device in response to detection of said hazard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mishra et al. (2015/0130282) discloses a lighting system comprising: a first lighting unit with a first energy storage device; a second lighting unit with a second unit with a second energy storage device, wherein the first lighting unit and the second lighting unit are spatially separated from each other; a micro-controller of the emergency management node includes a charge control algorithm configured to determine a charge level of the battery based on a signal from a charge sensor, and configured to dynamically adjust an allocation of power to the PoE battery charger responsive to the charge level; but there is no teaching of transferring a stored energy between a first energy storage device and a second storage device when a controller received a signal indicative of a hazard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             2/11/21